EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims: Cancel claims 1-7. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.
Response to Amendment
Claims 1-8 and 10, 12, 14 are pending in the Amendment filed 04/26/2021, and claims 1-7 remain withdrawn. 
The rejection of claims 8, 10, 12, and 14 under 35 U.S.C. 112(b) as being indefinite, is withdrawn in view of Applicant’s amendment to independent claim 8. 
Claims 8, 10, 12, and 14 are allowed. 
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled by Examiner’s Amendment. 
Allowable Subject Matter
Claims 8, 10, 12, and 14 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claim 8 has overcome the rejection of record and put the Application in condition for allowance. Further, the closest prior art of reference, Ohtoshi et al. (US 5949076 A) teaches controlling the pressure within 
Claims 10, 12, and 14 are considered allowable based upon their dependence on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited reference to Vane (US 8507879 B2) is cited to show methods of cleaning electron microscopes using oxygen [Abstract]; and Taneda (US 9401261 B2) is cited to show an ozone supplying apparatus [Abstract]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzedah can be reached at 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        
/DUY VU N DEO/             Primary Examiner, Art Unit 1713